466 U.S. at 697, and the petitioner must demonstrate the underlying facts
by a preponderance of the evidence, Means v. State, 120 Nev. 1001, 1012,
103 P.3d 25, 33 (2004).
            First, appellant claimed that his counsel did not obtain all of
the files regarding appellant's case prior to advising appellant to enter a
guilty plea or prior to the sentencing hearing. Appellant failed to
demonstrate that his counsel's performance was deficient or that he was
prejudiced because he did not identify what information counsel did not
possess or how that information would have affected his decision to plead
guilty or altered the sentencing hearing. Bare claims are insufficient to
demonstrate a petitioner is entitled to relief. Hargrove v. State, 100 Nev.
498, 502-03, 686 P.2d 222, 225 (1984). Therefore, the district court did not
err in denying this claim.
            Second, appellant claimed that his counsel coerced his plea by
telling him that he would upset the judge if he did not plead guilty.
Appellant failed to demonstrate that his counsel's performance was
deficient or that he was prejudiced. Appellant acknowledged in the guilty
plea agreement and at the plea canvass that he entered his guilty plea
voluntarily and did not act under duress or coercion. Therefore, the
district court did not err in denying this claim.
            Third, appellant claimed that his counsel promised him he
would receive probation if he pleaded guilty. Appellant failed to
demonstrate that his counsel's performance was deficient or that he was
prejudiced. Appellant acknowledged in the guilty plea agreement that he
had not been promised a particular sentence. Moreover, the district court
advised appellant at the plea canvass that the court would decide the
appropriate sentence. Appellant failed to demonstrate he would not have
                pleaded guilty and would have insisted on going to trial had counsel
                explained the court's role in imposing sentence in more detail. Therefore,
                the district court did not err in denying this claim.
                             Fourth, appellant claimed that his counsel did not inform him
                in a timely manner that counsel was closing his law office. Appellant
                failed to demonstrate he was prejudiced. Appellant failed to demonstrate
                a reasonable probability that he would not have pleaded guilty and would
                have insisted on going to trial had counsel informed him of the closing of
                the law office at an earlier time. Therefore the district court did not err in
                denying this claim.
                             Fifth, appellant claimed that his counsel told him he would
                file a notice of appeal and work on the direct appeal, yet failed to do so. 2
                We conclude that the district court erred in denying the petition without
                conducting an evidentiary hearing on the appeal-deprivation claim
                because appellant's claim was not belied by the record and if true would
                have entitled him to relief. See Hargrove, 100 Nev. at 502-03, 686 P.2d at
                225; see also Toston v. State, 127 Nev. „ 267 P.3d 795, 800 (2011).
                Therefore, we reverse the district court's denial of this claim and remand
                for an evidentiary hearing on the claim. 3




                      2We   note that appellant filed an untimely proper person notice of
                appeal. This court dismissed the appeal for lack of jurisdiction. Anderson
                v. State, 60723 (Order Dismissing Appeal, June 22, 2012).

                      3 1f
                         the district court determines that appellant was deprived of a
                direct appeal, the district court should provide the remedy set forth in
                NRAP 4(c).



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                Next, appellant claimed his plea was not knowing and
                    voluntary because he was not aware he could be adjudicated as a habitual
                    criminal. Appellant failed to meet his burden to demonstrate that his plea
                    was invalid. See Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368
                    (1986); Hubbard v. State, 110 Nev. 671, 675, 877 P.2d 519, 521 (1994).
                    Appellant's claim was belied by the record because he was informed in the
                    guilty plea agreement, which he signed and acknowledged having read at
                    the plea canvass, that he faced the possibility of adjudication as a habitual
                    criminal.   See Hargrove, 100 Nev. at 502-03, 686 P.2d at 225 (1984).
                    Moreover, appellant was not adjudicated as a habitual criminal.
                    Therefore, the district court did not err in denying this claim.
                                Next, appellant claimed that his sentence is cruel and unusual
                    punishment, plea bargains that do not bind the district court are
                    improper, the district court improperly considered out-of-court statements
                    made by the victim at the sentencing hearing, appellant's son told others
                    that his mother coerced him into raising the allegations against appellant
                    and he did not commit the crimes, the district court was biased, the State
                    did not prove his prior convictions were proper for use in the
                    enhancement, his prior convictions were stale and non-violent, the
                    witnesses against him were not credible, he was sentenced without the
                    opportunity to testify or be found guilty by a jury, he should have been
                    convicted of a gross misdemeanor rather than a felony, and the
                    presentence investigation report contained misstatements from the court-
                    appointed psychologist. These claims were not based on an allegation that
                    appellant's plea was involuntarily or unknowingly entered or that his plea
                    was entered without effective assistance of counsel, and therefore, were
                    not permissible in a post-conviction petition for a writ of habeas corpus

SUPREME COURT
        OF
     NEVADA


(0) 1947A

            MENDI
                stemming from a guilty plea.       See NRS 34.810(1)(a). Accordingly, the
                district court did not err in denying these claims. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for proceedings consistent with this order.




                                                                                      J.
                                                    Douglas




                cc: Hon. Kathleen E. Delaney, District Judge
                     Anthony Anderson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A

                47-       11111MBINMEINESI         MEZEMME